Exhibit 10.29

ATTORNMENT AGREEMENT

 

THIS ATTORNMENT AGREEMENT (this “Agreement”) is made and entered into as of
December 18, 2017, by and between MIDDLEFIELD REALTY PROPERTY HOLDINGS LLC, a
California limited liability company (“Lessor”), VENDAVO, INC., a Delaware
corporation (“Vendavo”) and MobileIron, Inc., a Delaware corporation
(“MobileIron”).

 

Recitals

 

A.



Lessor (as successor-in-interest to Middlefield Road Joint Venture Investment)
and Vendavo are parties to that certain Triple Net Lease dated February 10,
2011, as amended by that certain First Amendment to Lease dated January 21, 2015
(together, the “Vendavo Lease”), for premises located in that certain building
located at 401 E. Middlefield Road, Mountain View, California (the “Master
Premises”). 

 

B.



Vendavo and MobileIron are parties to a Sublease dated as of February 16, 2017
(the “Sublease”) for the entire Master Premises.

 

C.



Lessor and Vendavo wish to terminate the Vendavo Lease as of the “Termination
Date”, as determined in accordance with the Lease Termination Agreement and
Assignment and Assumption of Sublease that Lessor and Vendavo are entering into
concurrently with this Agreement (the “Lease Termination Agreement”).  The Lease
Termination Agreement provides that, upon termination of the Vendavo Lease,
Vendavo’s interest in and future obligations under the Sublease will be assigned
to and assumed by Lessor.  Lessor, MobileIron and Vendavo intend that, on
January 1, 2018 (the “Effective Date”), the Sublease will become a direct lease
between Lessor and MobileIron (the “Direct Lease”) on the terms described
hereinbelow.

 

D.



Lessor, Vendavo and MobileIron wish to enter into this Agreement to confirm the
terms of the Direct Lease between Lessor and MobileIron.

 

Agreement

 

For good and valuable consideration, Lessor, Vendavo and MobileIron agree as
follows:

 

1.  Attornment and Recognition.  Upon and subject to the terms and conditions
set forth herein, as of the Effective Date, the Sublease shall be assigned to
and assumed by Lessor and shall become the Direct Lease.  The Direct Lease from
Lessor to MobileIron shall be on all of the terms of the Sublease (including
incorporation of the



--------------------------------------------------------------------------------

 



terms of the Vendavo Lease as set forth in the Sublease, which only for purposes
of the Direct Lease and only as incorporated in the Sublease are not terminated
vis-a-vis Lessor and MoblieIron), except as amended herein below.  As of the
Effective Date, MobileIron shall attorn to Lessor, as lessor under the Direct
Lease, and Lessor shall recognize MobileIron as lessee under the Direct Lease
and shall perform for the benefit of MobileIron all of the obligations of the
Lessor under the Vendavo Lease and of Vendavo under the Sublease arising on and
after the Effective Date; it being understood that all of the rights of
MobileIron under the Sublease that are derivative of Vendavo’s rights as the
“Lessee” under the Vendavo Lease shall from and after the Effective Date accrue
to the direct benefit of MobileIron under the Direct Lease.  In connection with
the assignment of Vendavo’s interest in the Sublease to Lessor, Vendavo is
transferring to Lessor MobileIron’s security deposit held pursuant to the
Sublease.  From and after the Effective Date, except as otherwise set forth
herein, Vendavo shall have no obligation or liability with respect to the
Sublease and MobileIron’s security deposit and Lessor shall hold such security
deposit in accordance with the applicable terms of the Direct Lease (and
MoblieIron hereby waives, releases and forever discharges Vendavo for all
liabilities relating to the Sublease from and after the Effective Date, except
for the remaining obligations of Vendavo set forth under this Agreement).  From
and after the Effective Date, all Rent (as defined in the Sublease) payable
under the Direct Lease shall be paid to Lessor at 625 Ellis Street, Suite 101,
Mountain View, California 94043.

 

2.Reconciliation of Operating Expense Payments Between Vendavo and
MobileIron.  Promptly after the Effective Date, Vendavo and MobileIron shall
reconcile the estimated payments made by MobileIron pursuant to the section 5 of
the Sublease and MobileIron’s share of actual Operating Expenses payable with
respect to periods prior to the Effective Date.  Promptly after such
reconciliation is completed and agreed by Vendavo and MobileIron, the party who
owes the other money pursuant to such reconciliation shall pay the sum owed to
the other party.

 

3.Representations Regarding Sublease.  MobileIron hereby represents and warrants
to Lessor, as a material inducement to Lessor, as follows: (i) MobileIron is the
owner of the sublessee’s rights under the Sublease; (ii) the Sublease is in full
force and effect and has not been amended or modified, and (iii) MobileIron is
not in default under the Sublease and, to MobileIron’s knowledge, Vendavo is not
in default under the Sublease.  Lessor represents and warrants to MobileIron
that, without limiting the generality of MobileIron’s surrender obligations
pursuant to Paragraph 7 of the Vendavo Lease, in no event will MobileIron have
any obligation to remove or restore any alterations or improvements made by
Vendavo to the Master Premises upon the expiration or earlier termination of the
Direct Lease.

 

4.Conditioned Upon Termination Agreement.  The effectiveness of this Agreement
is conditioned upon the full execution of the Lease Termination Agreement by
Lessor and Vendavo and will not be effective until the Lease Termination
Agreement has been fully-executed.

 





--------------------------------------------------------------------------------

 



5.Entire Agreement.  This Agreement, together with the Vendavo Lease and the
Sublease, each as modified by this Agreement, and the Lease Termination
Agreement constitute the entire and complete understanding of parties with
respect to the matters contemplated herein.  No promises or agreements made
subsequent to the execution of this Agreement shall be binding unless reduced to
writing and signed by parties.

 

6.Effect on Successors.  This Agreement shall be binding upon and inure to the
benefit of the permitted successors and assigns of the parties.

 

7.Execution.  This Agreement may be executed by facsimile signature and in
counterparts, each of which shall be deemed an original, and, subject to Section
4 above, will become effective and binding upon the parties at such time as both
parties have signed and delivered a counterpart of this Agreement to the other
party.  All counterparts so executed shall constitute one Agreement binding on
the parties, notwithstanding that all of the parties may not be signatories on
the same counterpart.

 

8.Governing Law.  This Agreement shall be interpreted, enforced and governed
under the laws of California.  The language of this Agreement shall be construed
as a whole according to its fair meaning, and not strictly for or against any of
the parties.

 

9.Attorneys’ Fees.  In the event of a breach of this Agreement, either party may
file an action to enforce this Agreement.  Should any proceeding or action
(including any proceeding or action in a bankruptcy case) be filed to interpret
or enforce the terms of this Agreement, the prevailing party shall be entitled
to recover reasonable attorneys’ fees and costs (including expert witness fees)
in addition to any other relief. 

 

10.Recitals.  Recitals A-D, inclusive, above are incorporated into this
Agreement by this reference.

 

 

[Remainder of page intentionally left blank]

 

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Lessor, Vendavo and MobileIron have executed this Agreement
as of the date first written above.

 

Vendavo:

 

Lessor:

VENDAVO, INC., a Delaware corporation              

 

 

By: /s/ John Oosterhouse                          

                                                                                     

Its: Chief Financial Officer

 



 

 

MIDDLEFIELD REALTY PROPERTY HOLDINGS LLC, a California limited liability company

 

By:   Handley Management Corporation,
its                                           

        Managing General Partner

 

 

   By:/s/ R. Frederick Caspersen

Name:  R. Frederick Caspersen

Title:    President and CEO

 

 

MobileIron:

 

 

MOBILEIRON, INC.              

 

 

By: /s/ Shawn Ayers                            

                                                                                     

Its: Interim Chief Financial Officer

 

 

 

 







--------------------------------------------------------------------------------

 



MASTER LEASE

Triple Net Lease

 

 

PARTIES

This Lease, executed in duplicate at Palo Alto, California, this 10th day of
February,
2011 by and between Middlefield Road Joint Venture and Vendavo, Inc., a Delaware
corporation, hereinafter referred to respectively as "Lessor" and "Lessee",
without regard to number or gender.

 

PREMISES

1.WITNESSETH: That Lessor hereby leases to Lessee, and  Lessee  hires  from
Lessor, those certain premises, hereinafter  referred  to
as  the  "Premises,"  situated  in the City of Mountain View, County of Santa
Clara, State of California, and more particularly described as follows: An
approximate 34,905 square foot building, commonly known as 401 East Middlefield
Road  ("Building"),  situated  on  and including Lessee's pro rata share of the
4 acre lot shared with the adjacent building known as 415 East Middlefield Road
(the "Lot" and  "Adjacent  Building", respectively). Lessee shall be entitled
to  shared  use  of  the  driveways,  trash enclosure and the emergency
back-up  power  generator  serving  both  the  Building  and Adjacent Building.
Lessee shall be entitled to the use of 134 undesignated parking spaces situated
on the Lot at no additional charge during the Lease Term, as may be extended.
Lessee shall be entitled to exclusive use of the outdoor patios shown on Exhibit
A hereto. Lessee's proportionate share of the aggregate rentable space in the
Building and the Adjacent Building is

{"Lessee's Share").

 

USE

 

2. The Premises shall be used and occupied by Lessee solely for general office,
research & development and other legal related uses and for no other purpose
without the prior written consent of Lessor.

 

TERM

3.The term shall be for approximately fifty (SO)  months, commencing  on  the
date (the "Commencement Date") which is the earlier  of (a)  the
first  day  of  June, 2011 and (b) the date on which the Tenant Improvements
have been completed such that Lessee is able to move into the Premises and
commence operations therefrom, and ending on the last day of the fiftieth (50th
) full calendar  month  after  the Commencement Date. If Lessee has not
completed its Tenant Improvements  by June 1, 2011, then the



--------------------------------------------------------------------------------

 



Commencement Date shall nevertheless be June 1,  2011.
Promptly   after   the  Commencement Date, Lessor and Lessee shall execute and
deliver a ''Commencement Date Memorandum" in a form proposed by Lessor and
reasonably satisfactory to Lessee to confirm the Commencement Date  and
expiration date of the Lease; provided that the Commencement Date shall occur
regardless of whether such a Commencement Date Memorandum is executed.

 

RENTAL

4. Base Monthly Rent shall be payable to the Lessor without defense, deduction
or offset at the address set forth in paragraph 23 below, or at such
other  place or places as may be designated from time to time by the Lessor, in
the following amounts:

 

Base Monthly Rent shalt be paid monthly
in advance. In addition, Lessee shall pay to Lessor with the Base Monthly Rent,
as additional rent, a monthly management fee equal to_______of the Base Monthly
Rent.  All other costs and charges payable by Lessee in accordance with the
terms of this Lease (including but not limited to property taxes, insurance
premiums and maintenance costs) shall be deemed to be additional rent.

 

SECURITY DEPOSIT

5. Lessee has deposited with Lessor $_______as security for the full
and faithful performance of each and every term, provision, covenant and
condition of this Lease. In the event Lessee defaults in respect of any of the
terms, provisions, covenants or conditions of this Lease, including, but not
limited to the payment of rent,  Lessor  may  use,  apply  or  retain  the whole
or  any  part  of such security as necessary for the payment of any rent in
default or for any other sum  which  Lessor may spend or be required to spend by
reason of Lessee's default. If Lessor uses any portion of the security deposit
to cure any default by Lessee hereunder, Lessee shall replenish the security
deposit to the original amount within ten (10) days of written notice from
Lessor.  Lessee's failure to do so shall constitute a material breach of this
Lease as well as an "Event of Default". Should no default  exist  as  of  the
expiration of the term of this Lease, the security or any balance
thereof  shall  be returned to Lessee or, at  the option  of  Lessor, to the
last assignee of Lessee's interest  in this Lease within ten (10) days after the
expiration of  the  term  hereof  or  after Lessee has vacated the
Premises,  whichever  is later.  Lessee shall not be entitled to any interest on
said security deposit. Lessor shall not be required to keep  the  aforesaid
deposit in a separate account but may commingle said funds with Lessor's other
 accounts.

 

Picture 12 [mobl20171231ex102947501001.jpg]POSSESSION

6. If Lessor, for any reason whatsoever, cannot deliver possession
of the Premises to Lessee on the Commencement Date, as hereinbefore specified,
this Lease shall not be void or voidable, nor shall Lessor, or Lessor's agents,
be liable to Lessee for any loss or damage



--------------------------------------------------------------------------------

 



resulting therefrom; but in that event the commencement and termination dates of
the Lease and all other dates affected thereby shall be revised to conform to
the date of Lessor's delivery of possession. Notwithstanding the foregoing, if
the period of delay of delivery exceeds thirty (30) days, Lessee, at its option,
may declare this Lease null and void by notice to Lessor at any time prior to
delivery of the Premises. See paragraph 36.

 

ACCEPTANCE OF PREMISES AND CONSENT TO SURRENDER

7. By entry hereunder, the Lessee accepts the Premises from Lessor in its "as
is", "where is" condition. Lessor has made no representations or warranties
respecting the Premises and Lessee has investigated and inspected the Premises
and has satisfied itself that the Premises are suitable for the Lessee's
intended use thereof and are in compliance with applicable laws and codes;
provided. however, Lessor hereby warrants that it shall repair any material
defects in the roof covering, HVAC,
electrical, lighting and plumbing systems existing as of the date of
Early Possession, provided Lessee gives Lessor written notice specifying such
defects in reasonable detail within ninety (90) days following Lessor's delivery
of Early Possession as defined in paragraph 36 below. Except as set forth in
paragraph 37 hereof, Lessor shall have no obligation to contribute toward any
improvements to the Premises whatsoever. Lessee agrees on the last day of the
term hereof, or on sooner
termination of this Lease, to surrender to Lessor the Premises, which shall, except as
otherwise  provided  in  paragraph  9  below,  include all
alterations,  additions, and improvements which may have been made in, to, or on
the Premises by Lessor or Lessee, in the same condition as at Lessee's entry
into the Premises excepting for such wear and tear as would be normal for the
period of the Lessee's occupancy and excepting damage due to casualty or
condemnation. Lessee, on or before the end of the term or sooner termination of
this Lease, shall remove all Lessee's personal property and trade fixtures from
the Premises and all property not so removed shall be deemed to be abandoned by
the Lessee. If the Premises are  not surrendered  at the end of the term or
sooner termination of this Lease, the Lessee shall indemnify the Lessor against
loss or liability resulting from delay by the Lessee in so surrendering the
Premises including, without limitation, any claims made by any succeeding tenant
founded on such delay. See paragraphs 36 and 37.

 

USES PROHIBITED

 

8.
Lessee shall not commit, or suffer to be committed, any waste upon the Premises,
or any nuisance, or other act or thing which may disturb the quiet enjoyment of
any other tenant in or around the buildings in which the Premises may be
located, or allow any sale by auction upon the Premises, or allow the Premises
to be used for any improper, immoral, unlawful or objectionable purpose, or
place any loads upon
the floor, walls, or roof which endanger the structure, or place any harmful liquids in
the drainage system of the Building or the Lot. No waste materials or refuse
shall be dumped upon or permitted to remain upon any part of the Premises
outside of the Building proper. No materials, supplies, equipment, finished
products or semi· finished products, raw materials or articles of any nature
shall be stored upon or permitted to remain on any portion of the Premises
outside of the Building proper, and except as otherwise expressly provided
herein, Lessee shall conduct all activities 



--------------------------------------------------------------------------------

 



indoors.

 

ALTERATIONS AND ADDITIONS

9. Lessee shall make no alterations, additions or improvements to the Premises
or any part thereof (collectively "Alterations1 without first obtaining the
prior written consent of the Lessor, which consent shall not be unreasonably
withheld; provided, however, Lessee may make non-structural Alterations to the
Premises without Lessor's consent provided that (a) no building permit is
required for  such  Alteration, (b) such Alteration will not affect the
Building's exterior appearance or building systems, and  (c) the  cost of such
Alterations are  not more than ________.  All Alterations shall be in accordance
with plans and specifications  reasonably approved by  Lessor  and  shall  be
carried  out  by a  reputable  licensed  contractor and in compliance with all
applicable laws, codes, rules and regulations. The Lessor may impose as a
condition to the aforesaid consent additional customary requirements, including
without limitation  requirements  respecting  the  manner  in  which  the work
is done, Lessor's right of approval of the contractor by whom the work is to be
performed, and the times during which it
is  to  be  accomplished.  Upon  written  request of Lessor prior to the
expiration or earlier  termination  of the Lease,  Lessee  will  remove any or
all Alterations  installed  by or  for Lessee, except alterations as to which
Lessor has waived such removal obligation; and, at Lessee's request at the time
Lessor's consent to an Alteration is requested, Lessor will inform Lessee
whether  Lessor  will  waive  the  removal  obligation  as  to  such  Alteration.AU
Alterations not specified to be removed shall at the expiration of
earlier termination of  the Lease become the property of the Lessor and remain
upon and be   surrendered with  the  Premises.   All movable furniture, business
and trade fixtures, and machinery and equipment shall remain the property of the
Lessee and may be removed by the Lessee at any time during the Lease term. Items
which are not to be deemed as movable furniture, business and trade fixtures, or
machinery and equipment shall include heating, lighting, electrical systems, air
conditioning, partitioning, carpeting, or any other installation which has
become an integral part  of the Premises. The Lessee will give the Lessor five
(5) business days notice prior
to the commencement of any Alterations work and will at all times
permit notices of non-responsibility to be posted and to remain posted until the
completion of Alterations.

 

MAINTENANCE OF PREMISES

10. Lessee shall, at Lessee's sole cost, keep and maintain the Premises
and appurtenances and every part thereof, including but not limited to,
glass  and  glazing, plumbing and electrical systems, any store front and all
components of the
interior  of  the  Premises  in  good  order,  condition,  and  repair.    Lessor  shall, at
Lessor's cost and expense, maintain the structural integrity of the
exterior walls, and structural portions of the roof, foundations and floors,
except that Lessee shall pay, as additional rent, the cost of any repairs or
replacements  thereto  necessitated by
the  negligence  or  wrongful  act  of  the   Lessee  or   Lessee's  agents  or
 employees, Lessor shall (but subject to reimbursement by Lessee as provided
below), maintain, repair and  (if necessary  in  the  judgment of  Lessor's
experts) replace with like-forlike replacements the roof covering, HVAC system,
fire sprinkler
system,  sewer  system,  emergency  power  generator,  landscaping.  sidewalks,  parking  lot  surface
and exterior paint ("Lessor's  Maintenance  Services")  during  the  term  of
this  Lease, as may be extended. Lessee shall reimburse Lessor as
Additional  Rent  the  cost incurred by Lessor in



--------------------------------------------------------------------------------

 



performing Lessor's Maintenance Services, within  thirty  (30) days after
receipt of invoice from Lessor; provided, however, that (except where
replacement of the roof covering, HVAC system, fire sprinkler system, sewer
system, emergency
power  generator,  landscaping,  sidewalks,  parking  lot  surface  and exterior
paint are necessitated by the negligent or willful
acts  of  the  Lessee  or  Lessee's agents or employees, in which event Lessee
shall pay the costs thereof in  a lump sum on demand), costs of replacement (as
opposed to repair) of  the  foregoing shall be amortized over the useful life
thereof, and Lessee shall pay Lessor  as  Additional Rent a
monthly  payment  equal  to  the  monthly  amortization,  together  with
interest on the unamortized amount  at  an  annual  rate  of
interest  equal  to  the sum of the "prime rate" charged on business loans by
Wells Fargo  Bank,  N.A., plus three percent (3%); and provided further
that,  as  to  Lessor's  Maintenance Services  that  benefit  the  Building
and  the Adjacent  Building, the Lessee's share of such  costs shall be a
portion equitably allocated to the Premises, in Lessor's reasonable judgment.
Lessee expressly waives the benefits of any statute now or hereafter in effect
which would otherwise afford the Lessee the right to make repairs at Lessor's
expense or to terminate this Lease because of Lessor's failure to keep the
Premises in good order, condition or repair.

 

FIRE AND EXTENDED COVERAGE INSURANCE AND SUBROGATION

11.
Lessee shall not use, or permit the Premises, or any part thereof, to be used, for
any purposes other than that for which the Premises are hereby leased and no use
shall be made or permitted to be made on the Premises, nor acts done, which would
cause a cancellation of any insurance policy covering the Premises, or any part
thereof, nor shall Lessee sell or permit to be kept, used or sold, in or about
the Premises, any article which may be prohibited by the standard form of fire
insurance policies. Lessee shall, at its sole cost and expense, comply with any and all
requirements, pertaining to the Premises, of any insurance organization or
company, necessary for the maintenance of reasonable fire and public liability
insurance, covering the Building and appurtenances.

 

11.1Lessee shall, at its expense, obtain and keep in force during the term of
this Lease (i) a policy of commercial general liability insurance (including
cross liability). with minimum coverages of One Million and No/lOOths Dollars
($1,000,000.00) per occurrence combined single limit for bodily injury and for
property damage, with a Two Million and No/lOOths Dollars ($2,000,000.00)
general aggregate limit, and umbrella liability insurance in an amount not less
than One Million and No/lOOths Dollars ($1,000,000.00), with the Premises as the
"location" under a per location aggregate endorsement, insuring Lessee, Lessor,
Lessor's Officers, Lessor's property manager and Lessor's lender, against any
liability arising out of the condition, use, occupancy or maintenance of
the Premises, (ii) worker's compensation in statutory limits, and (iii) if
Lessee operates owned, leased or non-owned vehicles at the Premises,
comprehensive automobile liability insurance with a minimum coverage of
$1,000,000 per occurrence, combined single
limit.Evidence  of  coverage  must  be  in  the  form  of  a  certificate of insurance accompanied  by
the appropriate additional insured endorsements.  The limits of said insurance
shall not limit the liability of Lessee hereunder.

 

11.2 Lessee shall at its expense, keep in force during the term of this Lease, a
policy of fire



--------------------------------------------------------------------------------

 



and property damage insurance in a "special" form with a sprinkler leakage
endorsement, insuring Lessee's inventory, fixtures, equipment and personal
property within the Premises for the full replacement value thereof. Upon
execution of this Lease and annually thereafter upon renewal of such policies,
Lessee shall provide Lessor with certificates of insurance, together with such
endorsements as Lessor may require in its reasonable discretion, evidencing
coverages the Lessee is required  to carry  pursuant  to 11.l  and  11.2.  The
policies shall provide for thirty (30) days advance written notice of
cancellation to Lessor and Lessor's lender. The policies shall otherwise be in a
form reasonably acceptable to Lessor and be   issued by an insurance company
licensed in the State of California and reasonably acceptable to Lessor.

 

11.3 Lessor shall maintain a policy of commercial general liability insurance
and a policy or policies of fire and property damage insurance in a "special"
form including rental interruption coverage, with sprinkler leakage and, at the
option of Lessor, earthquake endorsements, covering loss or damage to the
Building, including Lessee's leasehold improvements installed with the written
consent of Lessor, for the full replacement cost thereof.

 

11.4 Lessee shall pay to Lessor as additional rent, during the term hereof, upon
receipt of an invoice therefore, the premiums and deductibles (provided, the
deductible amount shall be amortized over the useful life or the improvement for
which such insurance deductible is applicable and Lessee shall only be obligated
to reimburse Lessor for the amortized portion of the deductible amount that
occurs during the term of this Lease as may be extended) for any insurance
obtained by Lessor pursuant to 11.3 above. Lessor may obtain such insurance for
the Premises separately, or together with other property which Lessor elects to
insure together under blanket policies of insurance. In such case Lessee shall
be liable for only such portion of the premiums for such blanket policies as are
allocable to the Premises (it being agreed that, if Lessor obtains insurance for
the Premises and the Adjacent Building together, the portion of the premiums
allocable to the Premises shall be Lessee's Share thereof). It is understood and
agreed that Lessee's obligation under this paragraph shall be prorated to
reflect the commencement and termination dates of the Lease.

 

11.5 Lessee and Lessor each hereby waive any and all rights of recovery
against the other, or against the officers, directors, employees, partners, agents and
representatives of the other, for loss of or damage to the property of the
waiving
party or the property of others under its control, to the extent such loss or damage
is insured against under any insurance policy carried or required to be carried
by Lessor or Lessee hereunder. Each party shall notify their respective
insurance carriers of this waiver.

 

ABANDONMENT

12. Lessee shall not abandon the Premises at any time during the term; and if
Lessee shall abandon or surrender the Premises, or be dispossessed by process of
law, or otherwise, any personal property belonging to Lessee and left on the
Premises



--------------------------------------------------------------------------------

 



shall be deemed to be abandoned, at the option of Lessor, except such property
as may be mortgaged to Lessor.

 

FREE FROM LIENS

13. Lessee shall keep the Premises and the property in which the Premises are
situated, free from any liens arising out of any work performed, materials
furnished, or obligations incurred by Lessee.

 

COMPLIANCE WITH GOVERNMENTAL REGULATIONS

Picture 10 [mobl20171231ex102947501002.jpg]14. Lessee shall, at his sole cost
and expense, comply with all statutes, codes, ordinances, rules, regulations and
other requirements of all Municipal, State and
Federal authorities (collectively, “Laws") now in force, or which
may hereafter be in force. pertaining to the Premises, and shall faithfully
observe in the use of the Premises all Municipal ordinances and State and
Federal statutes now in force or which may hereafter be in force. The judgment
of any court of competent jurisdiction, or the admission of Lessee in any action
or proceeding against Lessee, whether Lessor be a party thereto or not, that
Lessee has violated, or that the Premises are not in compliance with, any Laws
in the use of the Premises, shall be
conclusive of that fact as between Lessor and Lessee. Lessee's obligations
under this paragraph 14 shall include the obligation to make, at Lessee's sole
cost, any alterations or improvements to the Premises which
are  required  by  applicable Laws, provided that (a) as to such alterations or
improvements which are not required by reason of Lessee's particular use of the
Premises or by reason of other alterations or improvements being undertaken by
Lessee, Lessee shall only be required to pay an allocable portion of the costs
of such required alterations or improvements based on the ratio of the remaining
Lease term to the useful life of such alterations or improvements, and (b)
Lessee shall not be required to pay any portion of the cost of alterations or
improvements which are legally required to be made as of the date of this Lease
and as to which Lessor receives notice of such requirement prior to the date
thirty (30) days after the date Lessor delivers
possession of the Premises to Lessee.

 

INDEMNIFICATION OF LESSOR

 

15. Neither Lessor nor Lessor's agents, nor any shareholder, constituent partner
or other owner of Lessor or any agent of Lessor nor any contractor, officer,
director or employee of any thereof shall be liable to Lessee and Lessee waives
all claims against Lessor and such other persons for any injury to or death of
any person or for loss of use of or damage to or destruction of property in or
about the Premises by or from any cause whatsoever, unless caused solely by the
gross negligence or willful misconduct of Lessor, its agents or employees.
Except to the extent waived pursuant to paragraph 11.5 above, Lessee agrees to
indemnify and hold Lessor, Lessor's agents, the shareholders, constituent
partners and/or other owners of Lessor or any agent of Lessor. and all
contractors, officers, directors and employees of any thereof (collectively,
"Indemnitees"), and each of them, harmless from and to protect and defend each
Indemnitee against any and all claims, demands, suits, liability, damage or loss
and against all costs and expenses, including reasonable attorney's fees



--------------------------------------------------------------------------------

 



incurred in connection therewith, (a) arising out of any injury or death  of
any  person  or damage  to or  destruction  of property  occurring  in, on or
about the Premises during Lessee's occupancy of the Premises. from any cause
whatsoever, unless caused solely by the gross negligence or willful misconduct
of such Indemnitee, or (b) occurring in, on or about the Premises, when such
claim, injury or damage is caused or
allegedly caused in whole or in part by the act, neglect, default, or omission
of any duty by Lessee, its former or current agents, contractors, employees,
invitees, or subtenants, or (c) arising from any failure of Lessee to observe or
perform any of its obligations hereunder, The provisions of this  paragraph
shall survive the termination of this Lease with respect to any claims or
liability occurring prior to such termination.

 

ADVERTISMENTS AND SIGNS

 

16. Lessee shall not place or permit to be placed, in, upon or about the
Premises any unusual or extraordinary signs, or any signs not approved by the
city or other governing authority. The Lessee shall not place, or permit to be
placed, upon the Premises, any signs. advertisements or notices without the
written consent of the Lessor first had and obtained, which consent shall not be
unreasonably withheld; provided, however, Lessee shall have the right, subject
to the approval of the city or other governing authority, to the extent
required, to install a sign on the Building either at or near the Premises
entrance, and/or on the side of the Building facing the street, and erect a
monument sign on that portion of the Lot near the street. Any  sign so placed on
the Premises shall be so placed upon the understanding and agreement that Lessee
shall remove same at the termination of the tenancy herein created and repair
any damage or injury to the Premises caused thereby, and if not  so removed by
Lessee then Lessor may have same so removed at Lessee's expense. Any sign placed
without the express written consent of Lessor may be removed by
Lessor at Lessee's sole expense.

 

UTILITIES

 

17. Lessee shall
pay for all water, gas, heat, light, power, telephone service and all other
service supplied to the Premises. If the Premises are not served by separate
water, gas and/or electrical meters, Lessee shall pay to Lessor its share of the
costs of such utilities for the entire property of which the Premises are a
part, as determined by Lessor based on square footage or other equitable method.

 

ATTORNEY'S FEES

 

18. In case suit should be brought for the possession of the Premises, for the
recovery of any sum due hereunder, or because of the breach of any other
covenant herein, the losing party shall pay to prevailing party a reasonable
attorney's fee, which shall be deemed to have accrued on the commencement of
such action and shall be enforceable whether or not such action is prosecuted
to judgment.

 

DEFAULT AND REMEDIES





--------------------------------------------------------------------------------

 



 

19. The occurrence of any one or more of the following events (each an "Event of
Default") shall constitute a breach of this Lease by Lessee:

 

(a) Lessee fails to pay any Base Monthly Rent or additional rent under this
Lease as and when it becomes due and payable and such failure continues for more
than ten (10) days after receipt of notice of non-payment from Lessor; provided
that Lessor shall not be required to provide such notice of non-payment to
Lessee more than once during any twelve (12) month period and thereafter during
any such twelve (12) month period, no such notice shall be required for
non-payment of Base Monthly Rent to constitute and Event of Default; or

 

(b) Lessee fails to perform or breaches any other covenant of this Lease to be
performed or observed by
Lessee  as  and  when  performance  or  observance  is  due and such failure or
breach continues for more than ten (10) days after Lessor gives written notice
thereof to Lessee; provided, however, that if such failure  or  breach cannot
reasonably be cured within such period of ten (10) days, an Event of Default
shall not exist as long as Lessee commences with
due  diligence  and  dispatch  the curing of such failure or breach within such
period of ten (10) days and, having so commenced, thereafter prosecutes with
diligence and dispatch and completes  the  curing of such failure or
breach  within  a reasonable time;  or

 

(c)
Lessee files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy, insolvency
or other debtors' relief law of any jurisdiction; makes an assignment for the
benefit of its creditors; or consents to the appointment of a custodian,
receiver, trustee or   other officer with similar powers of Lessee or of any
substantial part of Lessee's property; or

 

(d) A court or government authority enters an order, and such order is not
vacated within thirty (30) days, appointing a custodian, receiver, trustee or
other officer with similar powers with respect to Lessee or with respect to any
substantial part of Lessee's property: or constituting an order for relief or
approving a petition for relief or reorganization or arrangement or any other
petition  in bankruptcy or  for liquidation or to take advantage of any
bankruptcy, insolvency or other debtors' relief law of any jurisdiction; or
ordering the dissolution, winding-up or liquidation of Lessee; or

 

(e) Lessee abandons the Premises.

 

19.1 If an Event of Default occurs, Lessor shall have the right at any time to
give a written termination notice to Lessee and, on the date specified in such
notice, Lessee's right to possession shall terminate and this Lease shall
terminate. Upon
such termination, Lessor shall have the right to recover from Lessee:





--------------------------------------------------------------------------------

 



 

(i) The worth at the time of award of all unpaid rent which had been earned at
the time of termination;

 

(ii) The worth at the time of award of the amount by which all unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Lessee proves could have been reasonably avoided;

 

(iii) The worth at the time of award of the amount by which all unpaid rent for
the balance of the term of this Lease after the time of award exceeds the amount
of such rental loss that Lessee proves could be reasonably avoided; and

 

(iv) All other amounts necessary to compensate Lessor for all the detriment
proximately caused by Lessee's failure to perform all of Lessee's obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom.

 

The "worth at the time of award" of the amounts referred to in clauses (i) and
(ii) above shall be computed by allowing interest at the maximum annual rate
allowed by law for business loans (not primarily for personal, family or
household purposes) not exempt from the usury law at the time of termination or,
if there is no such maximum annual interest rate, at the rate of eighteen
percent (18%) per
annum.  The "worth at the time of award" of the amount referred to in clause (iii) above
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus one percent (1%). For
the purpose of determining unpaid rent under clauses (i), (ii) and (iii) above,
the rent reserved in this Lease shall be deemed to be the total rent payable by
Lessee under this Lease, including Base Monthly Rent, additional rent and all
other sums payable by Lessee under this Lease.

 

19.2 Even though Lessee has breached this Lease, this Lease shall continue in
effect for so long as Lessor does not terminate Lessee's right to possession,
and Lessor shall have all of its rights and remedies, including the right,
pursuant to California Civil Code section
1951.4, to recover all rent as it becomes due under this Lease. Acts of
maintenance or preservation or efforts to relet the Premises or the appointment
of a receiver upon initiative of Lessor to protect Lessor's  interest  under
this Lease shall not constitute a termination of Lessee's right to possession
unless written notice of termination is given by Lessor to Lessee.

 

19.3 The remedies provided for in this Lease are in addition to all other
remedies available to Lessor at law or in equity by statute or otherwise.

 

19.4 If Lessee shall fail to perform any obligation or covenant pursuant to this
Lease within a reasonable period of time (not to exceed 15 days) following
notice from Lessor to do so, then



--------------------------------------------------------------------------------

 



Lessor may, at its election and without waiving any other  remedy it may
otherwise have under this  Lease or at law,  perform such obligation or covenant
and Lessee shall pay to Lessor, as Additional Rent, the costs incurred by Lessor
in performing such obligation or covenant.

 

LATE CHARGES AND INTEREST

20. Lessee hereby acknowledges that late payment by Lessee to Lessor of rent and
other sums due hereunder will cause Lessor to incur costs not contemplated by
this Lease, the exact amount of which will be extremely difficult to ascertain.
Such costs include, but are not limited to, processing and accounting charges,
and late charges which may be imposed on Lessor by the terms or any mortgage or
trust deed covering the Premises. Accordingly, if any installment of rent or any
other sum due from lessee shall not be received by Lessor or Lessor's designee
within ten  (10) days after such amount shall be due, Lessee shall pay to Lessor
a late charge equal to________ such  overdue  amount;  provided   that,  unless 
Lessee  has  been more than ten (10) days late with any payment
in  the  previous  twelve-month period, Lessor shall give Lessee ten (10) days
prior notice that a payment is due before charging a late charge. The parties
hereby agree that such late charge represents a fair and reasonable estimate of
the costs Lessor will incur by reason of late payment by Lessee. Acceptance of
such late charge by Lessor shall in no event constitute a waiver of Lessee's
default with respect to such overdue amount, nor prevent Lessor from exercising
any of the other rights and remedies granted hereunder. If any rent or other
sums due and payable under the Lease remains delinquent for a period in excess
of ten (10) calendar days, then, in addition to any late charge payable, Lessee
shall pay to Lessor interest on any rent that is not so paid from the date due
until paid at the then maximum rate of interest not prohibited or made usurious
by Law.

 

SURRENDER OF LEASE

 

21. The voluntary or other surrender of this Lease by Lessee, or a mutual
cancellation thereof, shall not work a merger, and shall, at the option of
Lessor, terminate all or any existing subleases or subtenancies, or may, at the
option of Lessor, operate as an assignment to Lessor of any or all such
subleases or subtenancies.

 

TAXES

 

22. The Lessee shall be liable for all taxes levied against personal property
and trade or business fixtures. The Lessee also agrees to pay, as additional
rent, during the term of this Lease and any extensions thereof, all real estate
taxes plus the yearly installments of any special assessments which are of
record or which may become of record during the term of this Lease. Within
thirty (30) days after delivery to Lessee of a tax bill or Lessor's invoice for
taxes. Lessee shall pay such taxes to the taxing authority or to Lessor, as
instructed by



--------------------------------------------------------------------------------

 



Lessor. If Lessee fails to pay such taxes within such 30-day period, then Lessee
shall pay, as additional rent, any late fees, penalties or interest assessed by
the  taxing authorities, plus interest on such amounts at the rate set forth in
paragraph 20 above. If the Premises are a portion of a tax parcel or parcels and
this Lease does not cover an entire tax parcel or parcels, the taxes and
assessment installments allocated to the Premises shall be pro-rated on a square
footage or other equitable basis, as calculated by the Lessor.  It is understood
and agreed that the Lessee's obligation under this paragraph will be pro-rated
to reflect the commencement and termination dates of this Lease.

 

NOTICES

 

23. All notices to be given to Lessee may be given in writing personally, by
commercial overnight courier or by depositing the same in the United States
mail, postage prepaid, and addressed to Lessee at the said Premises, Attention:
Legal, whether or not Lessee has departed from, abandoned or vacated the
Premises, and
any other address of Lessee set forth below, with a copy concurrently to: Hopkins &
Carley, ALC, 70 South First Street, San Jose, California 93115, Attention: David
Brown, Esq. Notices given in accordance with this paragraph shall be deemed
received one business day after sent by commercial overnight
courier,  three  business days after being deposited in the United States mail,
or when delivered if delivered personally.  All  notices  to  be
given  to  Lessor may be given in writing personally or by depositing the
same  in  the  United  States mail, postage prepaid, and addressed to
Lessor  at  the  following  address  or  such other address as Lessor  may,
from  time to time  designate:

 

c/o Renault & Handley

2500 El Camino Real, Suite 100 Palo Alto, CA 94306

 

ENTRY BY LESSOR

 

24. Lessee shall permit Lessor  and  its agents  to enter into and  upon the
Premises  at all reasonable times, upon not less than
24  hours'  prior  verbal  notice  (except  in  cases of emergency, in which
case no notice shall be required), for the purpose of inspecting the same or for
the purpose of maintaining  the  Building,  or  for  the  purpose of making
repairs, alterations or additions to any other  portion  of  the  Building,
including the erection and maintenance of  such  scaffolding,  canopies,  fences
and props as may be required without any rebate of rent and  without  any
liability to Lessee for any loss of occupation or quiet
enjoyment  of  the  Premises thereby occasioned; and shall permit Lessor and
his  agents  to  place  upon  the Premises any usual or ordinary "For Sale" sign
or, at any time within one hundred twenty (120) days prior to the expiration  of
this  Lease, to place  upon  the Premises any "For Lease" sign and exhibit the
Premises to prospective tenants at  reasonable hours. Lessor shall use
commercially reasonable



--------------------------------------------------------------------------------

 



efforts to minimize interference to Lessee during such entry.

 

DESTRUCTION OF PREMISES

25. In the event of a partial destruction of the Premises during the term  of
this Lease from any cause covered by insurance carried, or required to be
carried, by Lessor under this Lease, Lessor shall forthwith repair the same,
provided such repairs can be made within two hundred seventy (270) days
following such partial destruction under the laws and regulations of State,
Federal, County or Municipal authorities, but such partial destruction shall in
no way annul or void this Lease, except that Lessee shall be entitled to a
proportionate reduction of rent while such repairs are being made, such
proportionate reduction to be based upon the extent to which the making of such
repairs shall interfere with the business carried on by
Lessee in the Premises. If the cause of such repairs is not so covered by insurance or
cannot be made in two hundred seventy (270) days, Lessor may, at his option,
make same within a reasonable time, this Lease continuing in full force and
effect and the rent to be proportionately reduced as aforesaid in this paragraph
provided. In the event that Lessor does not so elect to make such repairs the
cause of which is not so covered by insurance or such repairs cannot be made in
two hundred seventy (270) days under such laws and regulations, this Lease may
be terminated at the option of either party. In respect to any partial
destruction which Lessor is obligated to repair or may elect to repair under the
terms of this paragraph, the provision of Section
1932, Subdivision 2, and of Section 1933, Subdivision 4, of the Civil Code of the State
of California are waived by Lessee. In the event that the Building be destroyed
to the extent of not less than 33 1/3% the replacement cost thereof, Lessor may
elect  to terminate this Lease, whether the Premises be injured or not. A total
destruction of the Building shall terminate this Lease. In the event of any
dispute between Lessor and Lessee relative to the provisions of this paragraph,
they shall each select an arbitrator, the two arbitrators so selected shall
select a third arbitrator and the three arbitrators so selected shall hear and
determine the controversy and their decision thereon shall be final and binding
upon both Lessor and Lessee, who shall bear the cost of such arbitration equally
between them.

 

ASSIGNMENT AND SUBLETTING

 

26. The Lessee shall not assign, transfer, or hypothecate the leasehold estate
under this Lease, or any interest therein, and shall not sublet the Premises, or
any part thereof, or any right or privilege appurtenant thereto, or suffer any
other person or entity to occupy or use the Premises, or any portion thereof,
without, in each case, the prior written consent of the Lessor. Lessor shall not
unreasonably withhold its consent to a subletting or assignment. The Lessee
shall, by thirty (30) days written notice, advise the Lessor of its intent to
assign this Lease or sublet the Premises or any portion thereof for any part of
the term hereof, which notice shall include a description of all of the material
terms of such assignment or subletting, and a reasonably detailed description of
the proposed assignee or sublessee and its business and financial condition.
Within fifteen (15) days after receipt of Lessee's
notice, Lessor shall either give approval to Lessee to assign the Lease or
sublease the portion of the Premises described in Lessee's notice, or notify
Lessee of Lessor's disapproval. In addition, is Lessee proposes to assign this
Lease or sublet more than fifty percent  (50%) of the  Premises,  then Lessor
shall  have the  right to terminate this Lease



--------------------------------------------------------------------------------

 



(or, in the case of a sublet, partially terminate this Lease as to the portion
of the Premises
described in Lessee's notice) on the date specified in Lessee's notice. If
Lessee intends to assign this Lease or sublet the entire Premises and Lessor
elects to terminate this Lease, this Lease shall be terminated on the date
specified in Lessee's notice. If, however, this Lease shall terminate pursuant
to the foregoing with respect to less than all the Premises, the rent, as
defined and reserved hereinabove shall be adjusted on a pro rata basis to the
number of square  feet retained by Lessee, and this Lease as so amended shall
continue in full force and effect. If the Lessor approves an assignment or
subletting, the Lessee may assign or sublet immediately after receipt of the
Lessor's written approval pursuant to this Paragraph 26. In the event Lessee is
allowed to assign, transfer or sublet the whole or any part of the Premises,
with the prior written consent of Lessor, then no assignee, transferee or
sublessee shall assign or transfer this Lease, either in whole or in part, or
sublet the whole or any part of the Premises, without also having obtained the
prior written consent of the Lessor. In the event of any approved assignment or
subletting, Lessee shall pay to the Lessor, as additional rent, fifty percent
(50%) of all assignment proceeds and rents received by the Lessee from its
assignee or sublessee which are in excess of the amount payable by the Lessee to the
Lessor hereunder, after deducting brokers' commissions, reasonable attorneys'
fees and tenant improvement costs incurred by Lessee associated with the
assignment or subletting. Any sublessee must provide liability insurance as
required under the Lease, naming Lessor and its property manager as additional
insureds. A consent of Lessor to one assignment, transfer, hypothecation,
subletting, occupation or use by any other person shall not release Lessee from
any of the Lessee's obligations hereunder or be deemed to be a consent to any
subsequent similar or dissimilar assignment, transfer, hypothecation,
subletting, occupation or use by any other person. Any such assignment,
transfer, hypothecation, subletting, occupation or use without such consent
shall be void and shall constitute a breach of this Lease by Lessee and shall,
at the option of Lessor exercised by written notice to Lessee, terminate this
Lease. The leasehold estate under this Lease shall not, nor shall any interest
therein, be assignable for any purpose by operation of law without the written
consent of Lessor. As a condition to its consent, Lessor may require Lessee to
pay all expenses in connection with the assignment, and Lessor may require
Lessee's assignee or transferee (or other assignees or transferees) to assume in
writing all of the obligations under this Lease.

 

Any dissolution, merger, consolidation, recapitalization or other reorganization
of Lessee, or the sale or other transfer in the Aggregate over the term of the
Lease of a controlling percentage of the capital stock of Lessee (excluding
transfers over a national securities exchange), or the sale or transfer of all
or a substantial portion of the assets of Lessee (collectively, a "Change in
Control"), shall be deemed a voluntary assignment of Lessee's interest in this
Lease; provided that, a merger, consolidation, recapitalization, reorganization
or sale of assets shall not require Lessor's consent hereunder unless Lessee's
tangible net worth (determined in accordance with generally accepted accounting
principles) immediately after such
transaction  is  less  than  Lessee's  tangible  net  worth  immediately  prior  to  such
transaction. The phrase "controlling percentage" means the ownership of and the
right to vote stock possessing more than fifty percent of the total combined
voting power of all classes of Lessee's capital stock issued, outstanding and
entitled to vote for the election of directors. If Lessee is a partnership, a
withdrawal or change, voluntary, involuntary or by operation of Law, of any
general partner, or the dissolution of the partnership, shall be deemed a
voluntary assignment of Lessee's interest in this Lease. Prior to any Change of
Control,  whether  or  not  Lessor's  consent is required, Lessee shall provide
Lessor with  proforma financial  statements  of Lessee as of the time
immediately prior to the



--------------------------------------------------------------------------------

 



effectiveness of such Change of Control, pro forma financial statements of
Lessee as of  the  effectiveness  of,  and giving effect to, such Change of
Control, and such other financial information  regarding Lessee as Lessor may
reasonably request.  If Lessor determines based on such information that (a)
Lessee's tangible net worth as of the effectiveness of such Change of Control is
less than the greater of (1)   Lessee's tangible net worth
immediately  prior  to  the  effectiveness  of  such  Change  of  Control,  or  (2)
Lessee's tangible  net  worth  as of  the  date of  this  Lease,  and  (b) a
larger security deposit is required in Lessor's reasonable judgment to be
consistent with current  market terms regarding security deposits, then Lessee
shall deliver such additional security deposit to Lessor within ten (10) days
after Lessor's notice requiring same.

 

CONDEMNATJON

 

27. If any part of the Premises shall be taken for any public or quasi-public
use, under any statue or by right of eminent domain or private purchase in lieu
thereof, and a part thereof remains which is susceptible of occupation
hereunder, this Lease shall, as to the part so taken, terminate as of the date
title shall vest in the condemner or purchaser, and the rent payable hereunder
shall be adjusted so that the Lessee shall be required to pay for the remainder
of the term only such portion of such rent as the value of the part remaining
after such taking bears to the value of the entire Premises prior to such
taking; but in such event Lessor shall have the option to terminate this Lease
as of the date when title to the part so taken vests in the condemner or
purchaser. If the entire Premises or such part thereof be taken so that there
does not remain a portion susceptible for occupation hereunder, this Lease shall
thereupon terminate. If a part or all of the Premises be taken, all compensation
awarded upon such taking shall go to the Lessor and the Lessee shall have no
claim thereto. Lessee may pursue a separate claim with the condemning
authority for loss of goodwill and moving expenses only.

 

EFFECT OF CONVEYANCE

28. The term "Lessor" as used in this Lease, means only the owner for  the time
being of the Lot and Building, so that, in the event of any sale of the Lot or
Building. the Lessor shall be and hereby is entirely freed and relieved of all
covenants and obligations of the Lessor hereunder, and it shall be deemed and
construed, without further agreement between the parties and the purchaser at
any such sale, that the purchaser   of the Building has assumed and agreed
to  carry out any and all covenants and obligations of the Lessor hereunder. If
any security be given by the Lessee to secure the faithful performance of all or
any of the covenants of this  Lease  on the part of the Lessee, the  Lessor
shall  transfer  and  deliver the  security, as such,  to the purchaser at
any  such  sale,  and  thereupon  the  Lessor  shall  be  discharged from any
further liability in reference thereto. Upon the written request of Lessor,
Lessee shall execute an estoppel certificate as may be required in connection
with any such sale.

 

SUBORDINATION

 

29. Lessee agrees that this Lease shall be subject and subordinate to any



--------------------------------------------------------------------------------

 



mortgage, deed of trust or other instrument of security which has been or shall
be placed on the Lot or the Building, and this subordination is hereby made
effective without any further act of Lessee. The Lessee shall, at any time
hereinafter, on demand, execute any instruments, releases, estoppel
certificates, or other documents that may be required by any mortgagee,
mortgagor, or trustor or beneficiary under any deed of trust for the purpose of
subjecting and subordinating this Lease to the lien of any such mortgage, deed
of trust or other instrument of security, and the failure of the Lessee to
execute any such instruments, releases or documents, shall constitute a default
hereunder. Notwithstanding Lessee's obligations, and the subordination of the
Lease, under this paragraph 29, no mortgagee, trustee or beneficiary' under any
deed of trust or other instrument of security which may be placed on the
Premises shall have the right to terminate the Lease or disturb Lessee's
occupancy thereunder so long as no Event of Default has occurred and is
continuing under this Lease, and the subordination of this Lease to any such
mortgage, deed of trust or other instrument of security shall be conditioned
upon the holder of such instrument executing and delivering to Lessee an
agreement which provides for such non· disturbance. Lessor shall use
commercially reasonable efforts to obtain from the holder of any existing
mortgage, deed of trust or other instrument of security a nondisturbance
agreement which provides the foregoing. If requested by Lessor, Lessee shall
promptly provide Lessor with the most recent annual financial statements of
Lessee or, if financial statements of Lessee are not available, then financial
statements of Lessee's parent corporation or other parent entity.

 

WAIVER

 

30. The waiver by either party of any breach of any term, covenant or condition
herein contained shall not be deemed to be a waiver of such term, covenant or
condition or any subsequent breach of the same or any other term, covenant or
condition therein contained. The subsequent acceptance of rent hereunder by
Lessor shall not be deemed to be a waiver of any preceding breach by Lessee of any
term, covenant or condition of this Lease, other than the failure of Lessee to
pay the particular rental so accepted, regardless of Lessor's knowledge of such
preceding breach at the time of acceptance of such rent.

 

HOLDING OVER

31. Any holding over after the expiration or other termination of the term of
this Lease with the written consent of Lessor, shall be construed to be a
tenancy from month-to-month, at a rental to be negotiated by Lessor and Lessee
prior to the expiration of said term, and shall  otherwise  be on the terms and
conditions herein specified, so far  as  applicable. Any holding over after the
expiration or other termination of the term of this Lease without the written
consent of Lessor shall be construed to be a tenancy at sufferance on all the
terms set forth herein, except that the  Base Monthly  Rent
shall  be  an  amount  equal to       of the Base Monthly Rent payable by Lessee
immediately prior to such holding over, or the fair market rent for the Premises
as of such date (determined by arbitration in accordance with Paragraph below
38), whichever is greater.

 

SUCCESSORS AND ASSIGNS

 





--------------------------------------------------------------------------------

 



32. The covenants and conditions herein contained shall, subject to the
provisions as to assignment, apply to and bind the heirs, successors, executors,
administrators and assigns of all of the parties hereto; and all of the parties
hereto shall be jointly and severally liable hereunder.

 

TIME

33. Time is of the essence of this Lease.

 

MARGINAL CAPTIONS; COMPLETE AGREEMENT; AMENDMENT

 

34. The marginal headings or titles to the paragraphs of this Lease are not a
part of this Lease and shall have no effect upon the construction or
interpretation of any part thereof. This instrument is the complete and
integrated agreement between the parties hereto and may not be modified orally
or in any other manner than by an agreement in writing signed by all of the
parties hereto or their respective successors in interest.

 

ENVIRONMENTAL OBLIGATIONS

 

35. Lessee's obligations under this paragraph 35 shall survive the expiration or
termination of this Lease.

 

35.1 As used herein, the term "Hazardous Materials" shall mean any toxic or
hazardous substance, material or waste or any pollutant or infectious or
radioactive material. including but not limited to those substances, materials
or  wastes regulated now or in the future under any of the following statutes or
regulations and any and all of those substances included within the definitions
of "hazardous substances, " "hazardous materials,'' "hazardous waste,"
"hazardous chemical substance or mixture," "imminently hazardous chemical
substance or mixture," "toxic substances," "hazardous air pollutant," "toxic
pollutant," or "solid waste" in the (a) Comprehensive Environmental Response,
Compensation and Liability Act of 1990 ("CERCLA" or "Superfund"), as amended by
the Superfund Amendments and Reauthorization Act of 1986 ("SARA"), 42 U.S.C. §
9601 et seq., (b) Resource Conservation and Recovery Act of 1976 (''RCRA"), 42
U.S.C. § 6901 et seq., (c) Federal Water  Pollution  Control  Act ("FSPCA"), 33
U.S.C. § 1251 et seq., (d)   Clean Air Act ("CAA"), 42 U.S.C. § 7401 et seq.,
(e) Toxic Substances Control  Act   ("TSCA'1,14 U.S.C. § 2601 et seq., (f)
Hazardous Materials Transportation Act, 49 U.S.C. §  1801, et seq., (g)
Carpenter-Presley-Tanner Hazardous Substance Account Act ("California
Superfund"), Cal. Health & Safety Code§ 25300 et seq., (h) California Hazardous
Waste Control Act, Cal. Health & Safety code § 25100 et seq., (i) Porter Cologne
Water Quality Control Act ("Porter-Cologne Act"), Cal. Water Code§ 13000  et
seq., U) Hazardous Waste Disposal Land Use Law, Cal. Health &



--------------------------------------------------------------------------------

 



Safety codes § 25220 et seq., (k) Safe Drinking Water and Toxic Enforcement Act
of 1986 ("Proposition 65"), Cal. Health & Safety code § 25249.5 et seq., (I)
Hazardous Substances Underground Storage Tank Law, Cal. Health & Safety code
§  25280  et seq., (m) Air Resources Law, Cal. Health & Safety Code § 39000 et
seq., and (n) regulations promulgated pursuant to said laws or
any  replacement  thereof,  or  as similar terms are defined in the federal,
state and local  Jaws,  statutes,  regulations, orders or rules. The term
"Hazardous Materials" shall also mean any and alt other biohazardous wastes and
substances, materials and wastes  which  are,  or  in  the  future become,
regulated under applicable Laws for the protection of health or the environment,
or which are classified as hazardous or toxic substances, materials or wastes,
pollutants or contaminants, as defined, listed  or  regulated  by  any  federal,
state or local law, regulation or order or by common law decision.
The  term  "Hazardous Materials" shall include, without limitations, (i)
trichloroethylene, tetrachloroethylene, perchloroethylene and other chlorinated
solvents, (ii) any petroleum products or fractions
thereof, (iii) asbestos, (Iv) polychlorinated  biphenyls, (v) flammable
explosives, (vi) urea formaldehyde, (vii) radioactive materials and waste, and
(viii) materials and wastes that are
harmful  to  or  may threaten  human  health,  ecology or  the environment.

 

35.2 Notwithstanding anything to the contrary in this Lease, Lessee, at its sole
cost, shall comply with all Laws relating to the storage, use and disposal of
Hazardous Materials; provided, however, that Lessee shall not be responsible for
contamination of the Premises by Hazardous Materials existing as of the date the
Premises are delivered to Lessee unless caused by Lessee or any contamination of
the Premises which is the result of a migration of Hazardous Materials from
offsite. Lessee shall not store, use or dispose of any Hazardous Materials
except for those Hazardous Materials ("Permitted Materials") which are (a)
listed in a Hazardous Materials management plan ("HMMP") which Lessee shall
submit to appropriate government authorities as and when required under
applicable Laws, and (b) are either normal quantities of ordinary office
supplies or are approved in writing by Lessor. Lessee may use, store and dispose
of Permitted Materials provided that  (i)  such  Permitted  Materials  are used,
stored, transported, and disposed  of  in strict
compliance  with  applicable  Laws,

 

and (ii) such Permitted Materials shall be limited to the materials listed on
and may be used only in the quantities specified
in the HMMP. In no event shall Lessee cause or permit to be discharged into the
plumbing or sewage system of the Premises or onto the land underlying or
adjacent to the Premises any Hazardous Materials. If the presence of Hazardous
Materials on the Premises caused or permitted by Lessee results in contamination
or deterioration of water or soil, then Lessee shall promptly take any and all
action necessary to clean up such contamination, but the foregoing shall In no
event be deemed to constitute permission by Lessor to allow
the presence of such Hazardous Materials.

 

35.3 Lessee shall immediately notify Lessor in writing of:





--------------------------------------------------------------------------------

 



 

(a) Any enforcement, cleanup, removal, or other governmental or regulatory
action instituted, completed or threatened against Lessee related to any
Hazardous Materials;

 

(b) Any claim made or threatened by any person against Lessee or the Premises
relating to damage, contribution, cost recovery compensation, loss or
injury resulting from or claimed to result from any Hazardous Materials; and,

 

(c) Any reports made to any environmental agency arising out of or in connection
with any Hazardous Materials in, discharged at, or removed from the Premises,
including any complaints, notices, warnings or asserted violations in
connection therewith.

 

Lessee shall also supply to Lessor as promptly as possible, and in any event
within
five (5) business days after Lessee first receives or sends the same, with copies of all
claims, reports, complaints, notices, warnings or asserted violations related in
any way to the existence of Hazardous Materials at, in, under or about the
Premises or Lessee's use thereof. Lessee shall, upon Lessor's request, promptly
deliver to Lessor copies of any documents or information relating to the use,
storage or disposal of Hazardous Material on or from the Premises.

 

35.4 Upon termination or expiration of the Lease, Lessee at its sole expense
shall cause all Hazardous Materials placed in or about the Premises, by Lessee,
its agents, contractors, or invitees, and all installations (whether interior or
exterior) made by or on behalf of Lessee relating to the storage, use, disposal
or transportation of Hazardous Materials to be removed from the property and
transported for use, storage or disposal in accordance and compliance with all
Laws and other requirements respecting Hazardous Materials used or
permitted  to  be used by Lessee. Lessee shall apply for and shall obtain from
all appropriate regulatory authorities (including any applicable fire department
or regional water quality control board) all permits approvals and clearances
necessary for  the  closure of the Premises and shall take all other actions as
may be required to complete the closure of the Premises. ln addition, in the
event Lessee has use Hazardous  Materials on the Premises which are not normal
quantities of ordinary office supplies, prior to vacating the Premises, Lessee
shall undertake and submit to Lessor an environmental site assessment from an
environmental consulting company reasonably acceptable to Lessor which site
assessment shall evidence Lessee's compliance with this paragraph 35.

 

35.5 At any time prior to expiration of the Lease term, subject to reasonable
prior notice {not less than forty-eight {48) hours) and Lessee's reasonable
security requirements and provided such activities do not unreasonably interfere
with the conduct of Lessee's business at the leased Premises, Lessor shall have
the right to enter in and upon the Premises in order



--------------------------------------------------------------------------------

 



to conduct appropriate tests of water and  soil to determine whether levels of
any Hazardous Materials in excess of legally permissible levels has occurred as
a result of Lessee's use thereof. Lessor shall furnish copies of all such test
results and reports to Lessee and, at Lessee's option and cost, shall permit
split sampling for testing and analysis by Lessee. Such testing shall be at
Lessee's expense if Lessor has a reasonable basis for suspecting and confirms
the presence of Hazardous Materials in the soil or surface or ground water in,
on, under, or about the Premises, which has been caused by or resulted from the
activities of Lessee, its agents, contractors, or invitees.

 

35.6 Lessor may voluntarily cooperate in a reasonable manner with the efforts of
all governmental agencies in reducing actual or potential environmental damage.
Lessee shall not be entitled to terminate this Lease or to any reduction in or
abatement of rent by reason of such compliance or cooperation. Lessee agrees at
all times to cooperate fully with the requirements and recommendations of
governmental agencies regulating or otherwise involved in, the protection of the
environment.

 

35.7 Lessee shall indemnify, defend by counsel reasonably acceptable to Lessor,
protect and hold Lessor and each of Lessor's partners, employees, agents,
attorney's, successors, and assignees, free and harmless from and against any
and all claims, damages, liabilities, penalties, forfeitures, losses or expenses
{including reasonable attorney's fees) or death of or injury to any person or
damage to any property whatsoever arising from or caused in whole or in part,
directly  or  indirectly by (A) the presence in, or under or about the Premises
or discharge in or from the Premises of any Hazardous Materials caused by
Lessee, its agents, employees, invitees, contractors, assignees, or Lessee's
use, analysis, storage, transportation, disposal, release, threatened release,
discharge or generation of Hazardous Materials to, in, on, under, about or from
the leased Premises, or (B) Lessee's failure to comply with any Hazardous
Materials Law. Lessee's obligations hereunder shall include, without limitation,
whether foreseeable or unforeseeable, all costs, of any required or necessary
repair, cleanup or detoxification or decontamination of the Premises, and the
preparation and implementation of any closure, remedial action or other required
plans in connection therewith, and shall survive the expiration or earlier
termination of the term of this Lease. For purposes of indemnity provision
hereof, any actions or omissions of Lessee or by employees, agents, assignees,
contractors or subcontractors of Lessee or others acting for or on behalf of
Lessee (whether or not they are negligent, intentional, willful or unlawful)
shall be strictly attributable to Lessee. See paragraph 40.

 

EARLY POSSESSION

 

36. Upon full execution of this Lease and Lessor's receipt of the first month's
Base Monthly Rent and security deposit due under the Lease, and Lessee's
certificate of



--------------------------------------------------------------------------------

 



insurance and applicable endorsements as set  forth  in  paragraphs 11.1
and  11.2  of this Lease, Lessor shall grant Lessee early
possession  of  the  Premises  for  the  purpose
of  construction  of  tenant  improvements  and  installation  of  furniture,
fixtures and equipment and other fit-up ("Early Possession"). Lessee shall not
be responsible to pay Base Monthly  Rent  or  additional  rent  prior  to  the
Commencement Date, however Lessee shall  be responsible for all  utility costs
from  the date of Early Possession and Early  Possession  shall  otherwise  be
on  all  terms and conditions of this Lease.

 

TENANT IMPROVEMENT ALLOWANCE

 

OPTION TO EXTEND 

 

 

 

HAZARDOUS MATERIALS DISCLOSURE

 

Picture 9 [mobl20171231ex102947501003.jpg]37. The Premises and adjacent
properties in the larger Middlefield-Ellis-Whisman area of Mountain View have
been the subject of ongoing groundwater remediation efforts by Intel. Raytheon,
NEC and other former tenants in the area under the direction of the EPA and the
Regional Water Quality Control Board. In addition to their remediation efforts,
the responsible parties have been conducting indoor and outdoor air and
groundwater sampling in the area to assess the effectiveness of the remediation
efforts and to assure the health and safety of occupants of properties in the
area.  All  correspondence  and  information  pertaining  to  the  environmental
status of the subject property and adjacent properties is
available  for  review  by  Lessee and  its consultants.

Picture 1
[mobl20171231ex102947501004.jpg]Lessor shall indemnify, defend and hold Lessee harmless from and against all claims,
suits, judgments, losses, costs, personal injuries, damages and expenses of
every
type and nature ("Claims"), directly or indirectly arising out of or in connection with
any Hazardous Material present at any time on or about the Premises, or the
violation of any environmental law relating to any such Hazardous Material
except to the extent that any of the foregoing
results from Hazardous Materials which come to exist on or about the Premises
either (a) during the term of this Lease as may be extended, or (b) due to the
acts or omissions of Lessee or Lessee's officers, employees, agents, contractors
or invitees.

THIS LEASE HAS BEEN PREPARED FOR SUBMISSION TO YOUR ATTORNEY WHO WILL REVIEW THE
DOCUMENT AND ASSIST YOU TO DETERMINE WHETHER YOUR LEGAL RIGHTS ARE ADEQUATELY
PROTECTED. RENAULT & HANDLEY IS NOT AUTHORIZED TO GIVE LEGAL AND TAX ADVICE. NO
REPRESENTATION OR RECOMMENDATION IS MADE BY RENAULT & HANDLEY OR ITS AGENTS   OR
EMPLOYEES AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT OR TAX CONSEQUENCES OF THIS
DOCUMENT OR ANY TRANSACTION RELATING THERETO. THESE ARE QUESTIONS FOR YOUR
ATIORNEY WITH WHOM YOU SHOULD CONSULT BEFORE SIGNING THIS DOCUMENT.

IN WITNESS WHEREOF, Lessor and Lessee have executed these presents, the day and
year first above written.

 





--------------------------------------------------------------------------------

 



 

 

 

 

 

LESSOR

 

LESSEE

Middlefield Road Joint Venture

 

Vendavo, Inc., a Delaware corporation

By: Handley Management Corporation

 

By: /s/

Its: Managing General Partner

 

Its: President

 

 

 

/s/George O. McKee

 

By: /s/Andrew Stern

George O. McKee, President

 

Andrew Stern Chief Financial Officer

 

 

Its: Secretary

 

 

 



 



--------------------------------------------------------------------------------

 



 

 

±60,335 sq ftflex space

401-415 East Middlefield Road,   Mountain View

 

Picture 40 [mobl20171231ex102947501005.jpg]

 

 

 







--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

FIRST AMENDMENT TO LEASE

 

This First Amendment to Lease ("First Amendment"), dated as of January 21, 2015
(the "Effective Date"), by and between Middlefield Road Joint Venture
Investment, a California general partnership ("Lessor"), and Vendavo, Inc., a
Delaware corporation
("Lessee"), amends that certain Lease, dated February 10, 2011, by and between Lessor
and Lessee (the "Lease"), for the Premises located at 401 East Middlefield Road,
Mountain View, California with reference to the following facts:

 

RECITALS

A.



WHEREAS, the term of the Lease is currently scheduled to expire on July 31,
2015.

 

B. WHEREAS, Lessee exercised its Option to Extend, and Lessor and Lessee
negotiated the Base Monthly Rent for the three-year Option Period in accordance
with the terms of Paragraph 38 of the Lease; Lessee requested that the term of
the Lease be extended for an additional two years beyond the Option Period, and
Lessor and Lessee negotiated the Base Monthly Rent for that additional two-year
period, all as reflected in this First Amendment.

 

C. WHEREAS, Lessor and Lessee desire to amend the Lease to (i) extend the Lease
term for a period of five (5) years, (ii) provide for Base Monthly Rent
payable  under the Lease for the extended term, and (iii) amend certain other
provisions of the Lease, all as more particularly set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Lessor and Lessee agree as follows:

 





--------------------------------------------------------------------------------

 



1.  RECITALS: DEFINED TERMS: The recitals set forth above are incorporated by
reference into this First Amendment as though set forth at length. Capitalized
terms used but not defined herein shall have the meanings given them in the
Lease.

 

2. TERM: The Lease is hereby extended for a period of five (5) years, commencing
on August 1, 2015 and expiring on July 31, 2020 (the "Extended Term"). During
the Extended Term, all of the terms, covenants and conditions of the Lease shall
be applicable except as set forth herein.

 

3. RENTAL: Base Monthly Rent for the Extended Term shall be payable lo Lessor
without defense, deduction or offset at such place or places as may be
designated from time to time by Lessor in the following amounts: 

4. SECURITY DEPOSIT: Lessor currently holds a security deposit pursuant to
Paragraph 5  of the Lease in the amount of $______   Effective as of August
1, 2015, the required security deposit amount shall increase   to $_______ No
later than August 1, 2015,  Lessee shall deposit  with  Lessor  the sum of
$________to  bring the security deposit total to the required amount, which
Lessor shall continue to hold as a security deposit, and may utilize during the
Extended Term, in accordance with Paragraph 5 of the Lease.

 

5. CONDITION OF PREMISES AND ALTERATIONS:  Lessee has accepted possession of the
Premises, and Lessor shall have no obligation to alter or improve the Premises,
or to pay any costs of any such alterations or improvements. For purposes of
Section 1938 of the California Civil Code, Lessor hereby discloses to Lessee,
and Lessee hereby acknowledges, that the Premises have not undergone inspection
by a Certified Access Specialist (CASp). Lessee further assumes all risk of, and
agrees that Lessor shall not be liable for, any and all loss, cost, damage,
expense and liability (including without limitation, court costs and reasonable
attorneys' fees) sustained as a result of the Premises not having been inspected
by a Certified Access Specialist (CASp).

 

6. AMENDMENT REGARDING OPTION TO EXTEND: Paragraph 38 of the Lease, respecting
the Option to Extend, is hereby deleted in its entirety.

 

7. NOTICES: The address for notices to Lessor in Section 23 of the Lease is
hereby deleted and replaced with the following:





--------------------------------------------------------------------------------

 



 

Middlefield Road Joint Venture Investment c/o Renault & Handley

625 Ellis Street, Suite 101 Mountain View, CA 94043

 

8. FULL FORCE & EFFECT: As of the date hereof, the Lease is in full force and
effect. From and after the date hereof, the term "Lease" shall mean the Lease as
amended by this First Amendment.

9. ENTIRETY: The Lease, as amended by this First Amendment, is the entire
agreement between the parties and there are no agreements or representations
between the parties except as expressed herein. Moreover, no subsequent change
or modification of the Lease, as amended, shall be binding unless in writing and
fully executed by Lessor and Lessee.

 

10. BROKERS: Lessor and Lessee each  represent  and  warrant to  the other that
it has had no dealings with any broker, finder or other person who has a right
to a fee or commission in connection with this First Amendment, except Lessor's
broker, Renault &  Handley, and Lessee's broker, CBRE, Inc. Lessor and Lessee
shall indemnify, defend and hold the other harmless against any loss or
liability arising from a breach of the foregoing representation and warranty by
Lessor or Lessee, as the case may be. Lessor shall pay Renault &  Handley's fees
in connection with this First Amendment pursuant to a separate agreement.

 

11. MISCELLANEOUS: Any inconsistencies or conflicts between the terms
and provisions of the Lease and the terms and provisions of this First Amendment shall be
resolved in  favor of  the terms and  provisions of  this  First  Amendment.
This First Amendment may be executed and delivered in any number of
counterparts, including delivery by facsimile transmission, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.





--------------------------------------------------------------------------------

 



 

12. AUTHORITY:   Lessor and Lessee each represent and warrant to the other that
it  has  full  authority  to  enter  into
and  perform  this  First  Amendment without the consent or approval of any
other person or entity including, without limitation, any mortgagees, partners,
ground lessors, or other superior interest holders or interested parties. Each
person signing this First Amendment on behalf of Lessor or Lessee represents and
warrants that he or she has the full and complete authority, corporate,
partnership or otherwise, to bind Lessor or Lessee, as the case may be, to this
First Amendment.

 

 

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 





--------------------------------------------------------------------------------

 



 

IN WITNESS THEREOF, Lessor and Lessee have executed this First Amendment to
Lease as of the Effective Date.

 

 

 

 

 

 

 

Lessee:

 

Lessor:

Vendavo, Inc., a Delaware corporation

 

Middlefield Road Joint Venture Investment, a California general partnership

 

 

By Handley Management Corporation, Its Managing General Partner

By:/s/Christine Russell

 

By:/s/R. Frederick Caspersen

Name: Christine Russell

 

Name: R. Frederick Caspersen

Its: CFO

 

Its: President and CEO

Date: January 21, 2015

 

Date: January 28, 2015

 

 

 

 





32.

--------------------------------------------------------------------------------

 



EXHIBIT B

 

FLOOR PLAN OF THE
SUBLEASE PREMISES

 

Picture 36 [mobl20171231ex102947501006.jpg]

 

 

 





33.

--------------------------------------------------------------------------------

 



EXHIBIT C

 

 

CONFIRMATION OF COMMENCEMENT DATE,

 

This Confirmation is made as of______________, 2017, between Vendavo, Inc., a
Delaware corporation (“Sublandlord”), and MobileIron, Inc., a
Delaware corporation ("Subtenant").

 

Sublandlord and Subtenant have entered into that certain Sublease dated
January_, 2017, in which Sublandlord leased to Subtenant and Subtenant leased
from Sublandlord certain Sublease Premises located at 401 E. Middlefield Road,
Mountain View, California, as such Sublease Premises  are more
particularly  defined in the Sublease.

 

Pursuant to Section 2.1 of the Sublease, Sublandlord and Subtenant hereby
confirm the Commencement Date of the term of the Sublease as follows:

 

1.The Commencement Date of the term of the Sublease is  

 

2.The Rent Commencement Date is _____________________

 

3.Base Rent and Operating Expenses for the month of _______
2017, are abated pursuant to Section 4  of the Sublease.

 

 

 

 

Sublandlord: Vendavo, Inc., a Delaware corporation

By:

Name:

Its:

 

Subtenant: MobileIron, Inc., a Delaware corporation

By:

Name:

Its:

 

34.

--------------------------------------------------------------------------------